Citation Nr: 1142894	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  05-07 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for hearing loss in the left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from November 1958 to October 1971; he had service in Vietnam and was awarded the Combat Action Ribbon.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO), which denied several issues including entitlement to service connection for bilateral hearing loss.  

In May 2009, the Board denied service connection for bilateral hearing loss, service connection for psoriasis, an effective date earlier than August 3, 2007 for the assignment of a 40 percent rating for type II diabetes mellitus, an effective date earlier than December 3, 2004 for the grant of service connection for erectile dysfunction, and a compensable evaluation for service-connected erectile dysfunction.  

The Veteran appealed the May 2009 denial of service connection for hearing loss in the left ear to the United States Court of Appeals for Veterans Claims (Court).  The May 2009 Board denial was vacated and remanded to the Board by the Court in April 2010.  A letter was sent to the Veteran by the Board on August 3, 2011 in which he was given 90 days from the date of the letter to submit additional argument or evidence.  A response was received by VA from the Veteran on August 16, 2011 in which he noted that he did not have any additional evidence to submit.

A July 2007 rating decision granted service connection for tinnitus and assigned a 10 percent rating effective June 26, 2001.  A July 2011 rating decision granted service connection for coronary artery disease and assigned a 60 percent evaluation, effective July 6, 2001; this rating decision also granted a total disability rating based on individual unemployability due to service-connected disabilities and Dependents' Educational Assistance, both effective on October 19, 2006.


FINDINGS OF FACT

1.  All known and available service medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate his claim for service connection for hearing loss in the left ear; and he has otherwise been assisted in the development of his claim.
2.  The Veteran served in combat and was exposed to acoustic trauma in service.  

3.  The Veteran's statements that he currently has hearing loss in the left ear due to service are not competent.

4.  The November 2006 conclusions by VA examiners, based on physical examination and a review of the claims file, that the Veteran's hearing loss in the left ear is not causally related to service is competent, credible, and highly probative evidence.

5.  The preponderance of the evidence shows that the Veteran's current hearing loss in the left ear is not due to service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for hearing loss in the left ear are not met as the disorder was not incurred in or aggravated by active duty; nor may sensorineural hearing loss be presumed to have been incurred therein.  38 U.S.C.A. 38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.303, 3.307, 3.309 (2011).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2011).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in August 2001, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection.  An additional letter was sent in February 2003.
In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private evidence was subsequently added to the claims files.  

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was informed in a December 2007 letter that a disability rating and effective date would be assigned if his claim was granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA examination was conducted in November 2006.  The Board finds that the examination was adequate to allow proper adjudication of the issue on appeal.  

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue on appeal.  

The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2011).  


Analysis of the Claim

The April 2011 Court Memorandum Decision vacated the Board's May 2009 denial of service connection for hearing loss in the left ear and remanded this issue back to the Board for further proceeding consistent with the decision, which found that the Board failed to make a determination of the Veteran's credibility and failed to address whether there was evidence of chronicity or continuity of symptomatology of left ear hearing loss since service.
The Veteran, who served in combat, seeks service connection for hearing loss in the left ear.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against the claim and the appeal will be denied.

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In the case of sensorineural hearing loss in the frequencies of 500 to 4000 hertz, service connection may be granted if the disorder is manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

As is noted above, the Board is required to follow applicable statutes and regulations in its decisions.  Applicable regulations provide that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011). 

However, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service. A veteran must still generally establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events. See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  

The Veteran's service treatment records reveal that his hearing for whispered voice was 15/15 in the left ear in November 1958 and September 1961.  Audiograms in service in June 1965, November 1966, May 1970, and May 1971 show pure tone thresholds from 500 to 4000 hertz to be 20 decibels or lower in the left ear.  On separation audiological evaluation in September 1971, pure tone thresholds in the left ear were 0 decibels at 500, 1000, and 2000 hertz and 5 decibels at 3000 and 4000 hertz.

A June 1999 private audiogram revealed mild sloping bilateral sensorineural hearing loss, slightly greater on the left.

According to a private medical statement in June 2001, the Veteran reported that he had been diagnosed with hearing loss in 1998.  An audiogram in May 2001 showed hearing loss.

On VA audiology evaluation in March 2003, which did not include review of the claims files, the Veteran said that he had flight line duty in Vietnam for a year and that he was exposed to acoustic trauma in basic training and on the rifle range.  Audiological examination showed normal to mild sensorineural hearing loss in the left ear.  The examiner concluded that it was less likely that the Veteran's hearing loss and tinnitus were related to noise exposure in service.

According to an April 2003 statement from the Veteran, he had hearing loss beginning in October 1965 during a Sapper attack on Marble Mountain, where he was exposed to small arms fire and two concussion grenades thrown by Viet Cong.  The force of the grenade blasts knocked him against CONEX boxes.  He has had gradual hearing loss since that time.  He also noted that he had lived on the flight line for a year.

According to a September 2005 VA audiological consultation report, the Veteran complained of hearing loss, worse on the right.  The left ear was starting to get worse as well.  The Veteran had a history of military and occupational noise exposure.

The Veteran underwent VA ear evaluation, which included a review of the claims files, in November 2006.  He complained of bilateral hearing loss and tinnitus.  He noted a history of noise exposure in service, including exposure to two concussion grenade explosions near his right ear.  Audiological examination revealed pure tone thresholds of 45 decibels at 3000 and 4000 hertz in the left ear; pure tone thresholds in the right ear were 20 decibels at 500 and 1000 hertz, 25 decibels at 2000 hertz, and 35 decibels at 3000 and 4000 hertz.  Speech recognition ability was 96 percent in the left ear.  The diagnosis was moderately severe high frequency sensorineural hearing loss in the left ear.  The examiner concluded that since the Veteran's hearing was normal at service discharge, the current hearing loss in the left ear was less likely as not a direct result of noise exposure during combat.

The Veteran complained on VA audiology evaluation in October 2010 of difficulty hearing in a crowded room.  An audiogram showed pure tone thresholds in the left ear of 45 decibels at 3000 hertz and of 55 decibels at 4000 hertz; pure tone threshold were 10 decibels at 500, 1000, and 2000 hertz, 25 decibels at 3000 hertz, and 35 at 4000 hertz.  The recognition score was 96 percent in the left ear.  A high frequency sensorineural hearing loss in the left ear was diagnosed.  No nexus opinion was requested or provided.

The Veteran's service treatment records are highly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

The above evidence shows that the Veteran's hearing was within the VA definition of normal throughout service, including on discharge audiological evaluation in September 1971.  The Veteran noted that he had been diagnosed with hearing loss in 1998, which is over 26 years after service discharge.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  The initial finding of a hearing loss was not until 1999.

The Veteran is a combat Veteran.  As noted above, although Section 1154(b) lowers the evidentiary burden for establishing the presence of a disease or injury in service, it does not negate the need for medical evidence of a current disability and medical evidence of a nexus between a current disability and active service.  See Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Caluza v. Brown, 7 Vet. App. 498, 507 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

While the Veteran is competent to report his hearing problems since service, he is not competent to report that his current hearing loss in the left ear is due to service noise exposure.  

Instead, competent medical evidence is required.  Such evidence is that provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the claimant, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345 (1998).

In order for a medical opinion to be probative, the medical examiner must have correct information regarding the relevant facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), Guerrieri v. Brown, 4 Vet. App. 467 (1993) (observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches); see Shipwash v. Brown, 8 Vet.App. 218 (1995); Flash v. Brown, 8 Vet.App. 332 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of the Veteran's claims folder); but see  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).

The November 2006 VA examination report is based on a review of the claims files and an examination of the Veteran.  The opinion discusses the Veteran's medical history and his history of noise exposure.  Consequently, this opinion has great probative value.  The Board would also note that the Veteran has contended that the grenade blasts in service, which he believes were major factors in his current hearing loss, were close to his right ear.  However, VA audiological evaluations in November 2006 and October 2010 reveal that hearing in the Veteran's right ear was within the VA definition of normal.

Based on the above evidence, the Board finds that the Veteran's contention that his hearing loss in the left ear is due to service is not credible  Additionally, as there are no recorded complaints of hearing loss in the left ear or diagnosis of a hearing loss until many years after service, there is a lack of evidence of continuity of symptomatology.  The Board also notes that there is no opinion on file in favor of the claim.  Consequently, the Veteran's claim of service connection for hearing loss in the left ear must be denied.  

Finally, in reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the service connected claim denied herein, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




      CONTINUED ON NEXT PAGE



ORDER

Service connection for hearing loss in the left ear is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


